Case 1:20-cv-00548-DKW-RT Document 3 Filed 12/14/20 Page 1 of 2           PageID #: 10




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 CHRISTOPHER JAY SCAPEROTTA,                  Civil No. 20-00548 DKW-RT
 #A6083262,
                                              ORDER DENYING APPLICATION
              Plaintiff,                      TO PROCEED IN FORMA
                                              PAUPERIS BY A PRISONER
       vs.

 KAUAI COMMUNITY
 CORRECTIONAL CENTER, et al.,

              Defendants.


      Before the Court is pro se Plaintiff Christopher Jay Scaperotta’s

(“Scaperotta”) Application to Proceed In Forma Pauperis by a Prisoner (“IFP

Application”). ECF No. 2. Scaperotta is currently incarcerated at the Oahu

Community Correctional Center. The IFP Application lacks certification by prison

officials of the amount currently in Scaperotta’s prison account. See ECF No. 2 at

2; 28 U.S.C. § 1915(a)(2). Scaperotta’s IFP Application is thus DENIED as

incomplete.

      Scaperotta is DIRECTED to submit a complete IFP Application on the

proper form containing: (1) certification by prison officials of the amount

currently in his prison account; (2) an account statement for the preceding six

months showing all deposits and withdrawals to Scaperotta’s account during that
Case 1:20-cv-00548-DKW-RT Document 3 Filed 12/14/20 Page 2 of 2          PageID #: 11




period; and (3) Scaperotta’s consent to the withdrawal of funds from his account.

Failure to pay the filing fee or submit a complete IFP Application on or before

January 13, 2021 will result in automatic dismissal of this suit without prejudice.

See Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir.

1995). The Court will take no action on any future filings until Scaperotta pays the

filing fee or is granted IFP status.

      The Clerk is DIRECTED to send Scaperotta an Application to Proceed In

Forma Pauperis by a Prisoner so that he can comply with this Order.

      IT IS SO ORDERED.

      DATED: December 14, 2020 at Honolulu, Hawaii.




                                       /s/ Derrick K. Watson
                                       Derrick K. Watson
                                       United States District Judge




Christopher Jay Scaperotta v. Kauai Police Dep’t, et al.; Civil No. 20-00548
DKW-RT; ORDER DENYING APPLICATION TO PROCEED IN FORMA
PAUPERIS BY A PRISONER




                                          2
